Citation Nr: 0011825	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-08 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of heat 
exhaustion.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
migraines.

5.  Entitlement to a compensable evaluation for low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board can proceed 
further with appellate review.  The veteran has repeatedly 
stated that she has received medical care for her claimed 
disabilities at the Hines VA Medical Center.  In her claim 
for compensation dated February 1997, the veteran reported 
that she had received VA medical treatment since 1986.  
During her VA examination in April 1997, she related that she 
was receiving VA outpatient psychiatric care.  In her Notice 
of Disagreement dated September 1997, the veteran stated that 
she had been an outpatient at Hines VA Medical Center since 
her discharge from active duty and that she had been treated 
in the neurology, mental hygiene, and joints clinics.  She 
reiterated this information in a subsequent Notice of 
Disagreement, a VA Form 9, and at a hearing before the 
undersigned Board Member in July 1999.  During the hearing, 
she specifically testified that she had received treatment in 
the years immediately following her discharge from active 
service.  She indicated that she had received most of her VA 
treatment since service from the Hines facility, but that she 
had also visited the West Side VA Medical Center a couple of 
times.  The Board notes that the veteran has submitted VA 
outpatient records dated from 1997 to 1999.  However, it is 
uncertain whether those records are complete and it does not 
appear that the RO has attempted to obtain records of 
treatment of the veteran at VA facilities dated from 1986.

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist her in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).

Therefore, the Board finds that the veteran's claim for an 
increased evaluation for her low back pain is well grounded 
and that the VA has a duty to assist her in developing the 
facts pertinent to that claim.  However, as to the veteran's 
claims of entitlement to service connection, the duty to 
obtain VA records is imposed prior to the duty to assist, and 
a finding of well-groundedness is not necessary.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The VA is deemed to have 
constructive knowledge of records generated by it and, in 
this case, has actual knowledge of the existence of those 
records.  As such, they are considered to be evidence that is 
of record at the time any decision is made, and should be 
associated with the claims file.  Id.; See also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995).

As a final matter the Board observes that service connection 
for lumbar spondylosis and degenerative changes of the lumbar 
spine was denied by the RO in a March 1999 rating decision.  
The veteran was provided notice of this decision and of her 
appellate and procedural rights by VA letter dated in April 
1999.  At the aforementioned July 1999 hearing, the veteran 
indicated that her doctors had indicated to her that both 
spondylosis and degenerative changes of the lumbar spine were 
either related to her military service or to her service-
connected back disorder, and she indicated that she would 
obtain a statement to that effect.  Subsequently in September 
1999, the veteran submitted a statement from her physician 
who indicated, in pertinent part, that the veteran had 
chronic low back pain secondary to degenerative joint disease 
which may have been attributed to trauma while in military 
service.  The Board finds that the issue of service 
connection for a back disorder, other than low back strain, 
is inextricably intertwined with the issue of whether the 
veteran is entitled to a compensable evaluation for her 
service-connected low back strain.  The veteran's statements 
may be construed as a request to reopen her claim for service 
connection for spondylosis and degenerative joint disease.  
As such, the RO should take all indicated action to address 
this claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all medical 
records from the West Side and Hines VA 
Medical Centers, not already of record, 
pertaining to the treatment of the 
veteran dated from 1986 through the 
present.

2.  The RO should consider the veteran's 
statements made during a July 1999 
hearing along with the medical statement 
submitted by her in September 1999 in 
reconsidering her request for service 
connection for spondylosis and 
degenerative joint disease.  In 
connection with the claim, the RO should 
take all indicated action to include that 
action necessary to distinguish all 
nonservice-connected low back pathology, 
if any, from service-connected low back 
pathology such as scheduling an 
examination if deemed necessary.  The 
veteran should be apprised of the 
determination on the issue of service 
connection for spondylosis and 
degenerative changes of the low back, and 
if the determination is adverse to her, 
she should be provided with information 
concerning the proper procedure for 
advancing an appeal to the Board.  

3.  When the development requested has 
been completed, the issues currently on 
appeal should again be reviewed by the RO 
on the basis of the additional evidence.  
If the benefit sought is not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until she is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


